    Case: 1:20-cv-02938 Document #: 1 Filed: 05/18/20 Page 1 of 5 PageID #:1




           UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS
                                   x
GABEBA BADEROON,

                               Plaintiff,

              -against-                                     COMPLAINT &
                                                            JURY TRIAL DEMAND
UNITED AIRLINES, INC.; DEUTSCHE
LUFTHANSA AG, INC.

                               Defendant.
                                                    x


       Plaintiff Gabeba Baderoon files this complaint for damages against Defendants United

Airlines, Inc. ("United") and Deutsche Lufthansa AG, Ina ("Lufthansa").

                                     PRELIMINARY STATEMENT

       1.      Plaintiff was severely injured as a result of an accident on board United Airlines

Flight 9587 while en route to State College, Pennsylvania. from Cape Town, South Africa, on June

4, 2018. She brings this claim under the Convention for the Unification of Certain Rules for

International Carriage by Air done at Montreal on May 28, 1999 (the "Montreal Convention").

                           PARTIES, JURISDICTION &VENUE

       2.      Plaintiff Gabeba Baderoon is a citizen of Pennsylvania. Her primary residence is in

State College, Pennsylvania.

       3.     .Defendant United Airlines, Inc. is a Delaware corporaflon with a principal place of

business is in Illinois, at 233 S. Wacker Drive Chicago, IL 60606.

       4.      Defendant Deutsche Lufthansa AG, Inc. is a German corporation with a principal

place of business is in Germany. Lufthansa is registered to do business in Illinois and has a

registered agent located at 208 So LaSalle St., Suite 814 Chicago, Illinois 60604.
         Case: 1:20-cv-02938 Document #: 1 Filed: 05/18/20 Page 2 of 5 PageID #:2




        5.       This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331

because the Montreal Convention, a treaty ratified by the United States, governs her claims.

        6.       Plaintiff was severely injured as a result of an "accident," pursuant to the

Convention, because an object fell from the baggage compartment and struck Plaintiff in the head,

causing her to suffer a traumatic brain injury and other injuries.

        7.       The accident and injuries occurred on board UA9587, which was the first leg of a

return round trip between Cape Town, South Africa and State College, Pennsylvania. Lufthansa

operated UA9587 pursuant to a code sharing agreement with United, the contracting carrier.

        8.       South Africa and the United States both adhere to the Monlzeal Convention.

        9.       Subject matter jurisdiction is proper in the Northern District Illinois under the

Convention because United's principal place of business is in Chicago, Illinois, and United and

Lufthansa entered into the contract for carriage with Plaintiff from Illinois.

       10.       This Court has personal jurisdiction over United because United's principal place

of business is in Chicago, Illinois, and United entered into the contract for carriage with Plaintiff

from Illinois.

       11.       This Court has personal jurisdiction over Lufthansa because Lufthansa purposely

availed itself of the privilege of doing business in Illinois and Plaintiffs claims both arise from

and relate to those in-state contacts.     Lufthansa entered into a contractual "code-sharing"

agreement with United in Illinois whereby Lufthansa would provide carriage on certain flights to

United customers and/or whereby United would sell Lufthansa flight to American passengers as

an agent for Lufthansa. Plaintiff's injuries occurred on a Lufthansa flight sold pursuant to the

described contractual agreement between United and Lufthansa, which was entered into with

United in Illinois, where the ticket was also sold from. Personal jurisdiction is also proper over




                                                 2
     Case: 1:20-cv-02938 Document #: 1 Filed: 05/18/20 Page 3 of 5 PageID #:3




Lufthansa because Lufthansa is registered to do business in Illinois and has a registered agent

located at 208 So LaSalle St., Suite 814 Chicago, Illinois, 60604, and has therefore purposely

availed itself of the privilege of doing business in Illinois and consented to jurisdiction in Illinois.

          12.      Venue is proper in the Northern District of Illinois because United's headquarters

is in Chicago.

                                            FACTUAL ALLEGATIONS

          13.      Plaintiff incorporates all prior allegations in this complaint.

          14.      On June 4, 2018, Plaintiff was seated on board United Flight 9587 when a hard,

heavy object from the baggage compartment above her unexpectedly fell and struck her on the

head after another passenger opened the compartment, causing her a severe and permanent brain

injury.

          15.      In the course of the flight, Defendants United and Lufthansa, and their respective

agents and employees:

                a. Failed to appropriately ensure that items in the aircraft's luggage compartment were

                   properly stowed;

                b. Failed to prevent items stowed in the aircraft's luggage compartment from falling

                   and hitting Plaintiff;

                c. Failed to prevent passengers from opening baggage compartments mid-flight;

                d. Failed to institute appropriate procedures to prevent Plaintiff's injuries;

                e. Failed to render necessary medical aid to Plaintiff;

                £ Otherwise failed to ensure the safety of Plaintiff during the flight in ways that will

                   be proven during the course of discovery and at trial.




                                                      3
         Case: 1:20-cv-02938 Document #: 1 Filed: 05/18/20 Page 4 of 5 PageID #:4




        16.       As a result of the aforementioned events, acts and omissions, Plaintiff suffered

severe and permanent injuries, including a traumatic brain injury.

                        COUNT 1: MONTREAL CONVENTION DAMAGES

        17.       Plaintiff incorporates all prior allegations of this Complaint.

        18.       Because Plaintiff suffered injuries as a result of an accident in the course of

international carriage by aircraft between two countries that are State Parties to the Montreal

Convention, she is entitled to all available damages under the Montreal Convention, including

Article 17 and Article 21.

        19.       Plaintiff is entitled to damages in excess of the Montreal Convention jurisdictional

limits under Article 21 of the Convention because Plaintiff's injuries were caused by the wrongful

acts and omissions of Defendants, in that they:

                   a.    Failed to appropriately ensure that items in the aircraft's luggage

        compartment were properly stowed;

                   b.    Failed to prevent items stowed in the aircraft's luggage compartment from

        falling and hitting Plaintiff;

                   c.    Failed to prevent passengers from opening baggage compartments mid-

        flight;

                   d.    Failed to institute appropriate procedures to prevent Plaintiff's injuries;

                   e.    Failed to render necessary medical aid to Plaintiff;

                   f.    Otherwise failed to ensure the safety of Plaintiff during the flight in ways

        that will be proven during the course of discovery and at trial.

        20.       As a result of the aforementioned events and acts and omissions, Defendants caused

and contributed to Plaintiff's injuries. Therefore, Plaintiff is entitled to all available damages under




                                                   4
     Case: 1:20-cv-02938 Document #: 1 Filed: 05/18/20 Page 5 of 5 PageID #:5




Article 21 of the Montreal Convention.

                                  DEMAND FOR JUDGMENT

        21.    Plaintiff hereby demands judgment against Defendants in an amount to be

determined at trial, together with interest, costs and disbursements of this action and all other

legally available relief and remedies.

                                         JURY DEMAND

                                 Plaintiff demands a trial by jury.


Dated: May 18, 2020

                                                      Respectfully Submitted by:

                                                       /s/     Brian LaCien
                                                        One of the attorneys for the Plaintiff


I~REINDLER & I~REINDLER LLP

Kevin Mahoney (pro hac vice application to be submitted)
KMahoneyna,kreindler.com
Erin Applebaum (pro hac vice application to be submitted)
Eapplebaum(a~kreindler.com
750 Third Avenue, 32"d Floor
New York, NY 10017
Tel. (212) 687-8181

SMITH LACIEN, LLP

Todd A. Smith
tsmithna,smithlacien.com
Brian LaCien
blacien(a~smithlacien.com
Andrew Mason
amasonna,smithlacien.com
70 W. Madison, Suite 5770
Chicago, IL 60602
312-509-8900

Attorneysfor Plaintiff



                                                 5
